DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Johnson (US Patent No. 9,131,211 B2).
In considering claim 1, Johnson discloses all the claimed subject matter, note 1) the claimed applying control voltages to a plurality of pixels of a first row of a pixel array in accordance with a test mode, wherein the plurality of pixels comprises a first pixel, and the pixel array comprises a plurality of column lines is met by the image sensor 14 which may include a pixel array such as array 30 of pixels 28 (Fig. 2, col. 4, line 53 to col. 5, line 61), 2) the claimed performing an analog-to-digital conversion of one or more column line voltages into one or more digital codes is met by the analog-to-digital conversion (ADC) 60 (Fig. 2, col. 4, line 53 to col. 5, line 61), and 3) the claimed detecting an operating error based on the one or more digital codes is met by the control circuitry 16 (e.g., verification circuitry 45) which may compare the output test 
In considering claim 2, the claimed wherein the image sensing device is mounted on an automobile is met by the imaging system for a vehicle (Fig. 1, col. 2, lines 1-55).  
In considering claim 3, the claimed wherein the image sensing device is configured to: operate over time with respect to a frame cycle, and operate in a normal mode after the test mode for a frame of the frame cycle is met by the image sensor 14 (col. 7, lines 6-49 and col. 10, lines 1-25).  
In considering claim 4, the claimed wherein the test mode comprises at least one of a high test mode or a low test mode is met by the test signal (Fig. 2, col. 4, line 53 to col. 5, line 61).  
In considering claim 5, the claimed wherein, in the high test mode, the first row is an uppermost row of the pixel array is met by the row control circuit 32 (Fig. 2, col. 4, line 53 to col. 5, line 61).  
In considering claim 10, Johnson discloses all the claimed subject matter, note 1) the claimed an analog logic unit configured to: select at least one row among a plurality of rows of a pixel array in accordance with a test mode, apply control voltages to a plurality of pixels, wherein the plurality of pixels comprises a first pixel, and the pixel array comprises a plurality of column lines is met by the image sensor 14 which may include a pixel array such as array 30 of pixels 28 (Fig. 2, col. 4, line 53 to col. 5, line 61), 2) the claimed output one or more digital codes obtained from one or more column line voltages is met by the analog-to-digital conversion (ADC) 60 (Fig. 2, col. 4, line 53 to col. 5, line 61), 3) the claimed a digital logic unit configured to: control an operating 
Claims 11-13 are rejected for the same reason as discussed in claims 3-5, respectively.
In considering claim 15, Johnson discloses all the claimed subject matter, note 1) the claimed wherein the analog logic unit comprises: the pixel array, the pixel array comprising the plurality of pixels is met by the image sensor 14 which may include a pixel array such as array 30 of pixels 28 (Fig. 2, col. 4, line 53 to col. 5, line 61), 2) the claimed a row driver configured to select and enable the at least one row in the pixel array is met by the row control circuit 32 (Fig. 2, col. 4, line 53 to col. 5, line 61), and 3) the claimed an analog-digital converter configured to perform analog-to-digital conversion of one or more column line voltages into the one or more digital codes is met by the analog-to-digital conversion (ADC) 60 (Fig. 2, col. 4, line 53 to col. 5, line 61).  
In considering claim 16, Johnson discloses all the claimed subject matter, note 1) the claimed wherein the digital logic unit comprises: a timing control logic unit configured to control the operating mode of the analog logic unit is met by the row control circuit 32 (Fig. 2, col. 4, line 53 to col. 5, line 61), 2) the claimed a comparison logic unit configured to: compare the one or more digital codes in the test mode with the 
In considering claim 17, the claimed wherein the digital logic unit further comprises a memory configured to store an address of a column line in which an error occurs when the operating error is detected is met by the storage and processing circuitry 24 (Fig. 1, col. 4, lines 8-52).  
In considering claim 18, the claimed wherein the comparison logic unit is configured to output embedded data to the analog logic unit when there is no operating error on pixels in all columns is met by the control circuitry 16 (e.g., verification circuitry 45) which may continue to operate normally (e.g., if the result is within the predetermined range or if the result matches a reference signal) (col. 3, lines 1-14).  
In considering claim 20, Johnson discloses all the claimed subject matter, note 1) the claimed the claimed a pixel array including a plurality of pixels arranged in at least one row and at least one column, wherein the plurality of pixels comprises a first pixel, and the pixel array comprises a plurality of column lines is met by the image sensor 14 which may include a pixel array such as array 30 of pixels 28 (Fig. 2, col. 4, line 53 to col. 5, line 61), 2) the claimed a row driver configured to select and control the at least one row is met by the row control circuit 32 (Fig. 2, col. 4, line 53 to col. 5, line 61), 3) .
 Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent No. 9,131,211 B2).
In considering claim 7, disclose all the limitations of the instant invention as discussed in claims 1 and 4 above, except for providing the claimed wherein when the test mode is the low test mode, the control voltages are configured to de-select all pixels of the pixel array. The capability using of when the test mode is the low test mode, the control voltages are configured to de-select all pixels of the pixel array is old and well  in the art before the effective filing date of the claimed invention to incorporate the old and well known using of when the test mode is the low test mode, the control voltages are configured to de-select all pixels of the pixel array into Johnson’s system in order to reduce the power of the system.
Claim 14 is rejected for the same reason as discussed in claim 7 above.
Allowable Subject Matter
6.	Claims 6, 8-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Solhusvik et al. (US Patent No. 8,803,979 B2) disclose self test of image signal chain while running in streaming mode.
	Chinnaveerappan (US Patent No. 7,804,052 B2) discloses methods and apparatus for pixel testing.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 26, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422